Case 0:21-cv-61311-RS Document 9 Entered on FLSD Docket 08/05/2021 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-61311-CIV-SMITH

EDWIN ETIENNE,

               Plaintiff,
v.

RADIUS GLOBAL SOLUTIONS LLC,

                Defendant.
                                                  /

             NOTICE OF COURT PRACTICE ON NOTICE OF SETTLEMENT

       This matter is before the Court on Defendant’s Notice of Pending Settlement [DE 8],

indicating that this matter has been settled as to all claims. Upon consideration, it is hereby

       ORDERED that:

       (1)     The parties shall file their Stipulation of Dismissal in accordance with Federal

Rule of Civil Procedure 41 on or before September 7, 2021. Failure to comply with this Order

may result in the final dismissal of this case.

       (2)     All pending motions are DENIED as moot.

       (3)     This case is CLOSED.

       DONE and ORDERED in Fort Lauderdale, Florida, this 5th day of August, 2021.




 cc:    All Counsel of Record
